Citation Nr: 0731726	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  05-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1962 to 
April 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's petition to reopen his previously 
denied claim.  However, in a supplemental statement of the 
case (SSOC) since issued in June 2006, the RO reopened the 
veteran's claim but then denied it on the underlying merits 
- after a de novo review of the evidence.  Irrespective of 
that determination, so, too, must the Board initially 
determine whether there is new and material evidence because 
this threshold preliminary determination affects the Board's 
jurisdiction to review the merits of the underlying, 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

As will be explained, the Board is also reopening the claim 
for service connection for bilateral hearing loss on the 
basis of new and material evidence.  The Board will then 
remand this claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration before readjudicating it on the underlying 
merits.  VA will notify the veteran if further action is 
required on his part concerning this claim.


FINDINGS OF FACT

1.  A February 1973 RO decision denied service connection for 
bilateral hearing loss -- finding the veteran was shown to 
have had hearing loss upon his enlistment into the military 
(so a pre-existing disability) and that surgery during 
service to treat this pre-existing condition was merely 
remedial in nature, not an indication that his hearing loss 
was made chronically worse during service.  Although notified 
of that decision in March 1973, and apprised of his 
procedural and appellate rights, he did not appeal.

2.  Some of the additional evidence submitted or otherwise 
obtained since that February 1973 decision, however, by 
itself, or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for bilateral hearing loss and raises a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's February 1973 decision denying the veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.300, 20.302 (2007).

2.  But new and material evidence has been submitted since 
that decision, so this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, including apprising him of the 
evidence VA will attempt to obtain and the evidence he is 
responsible for providing.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This includes, in the context of a 
petition to reopen a previously denied and unappealed claim, 
informing him of the deficiencies in the evidence, i.e., the 
reasons his claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Here, though, since the 
Board is reopening the claim and ordering further development 
of it before readjudicating it on the full merits, there is 
no need to determine at this point whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA.  This will be decided once the remand development 
has been completed and the claim reconsidered on a de novo 
basis.

Reopening the Previously Denied, Unappealed, Claim for 
Service Connection for Bilateral Hearing Loss

As already alluded to, the RO first considered and denied 
this claim in a February 1973 rating decision.  Evidence of 
record at that time consisted mainly of the veteran's service 
medical records (SMRs), lay statements, and the report of a 
January 1973 VA audiology examination.  These records showed 
the veteran had a then current bilateral hearing loss 
disability.  However, there also was evidence of hearing loss 
prior to him enlisting in the military, as documented in the 
report of his January 1962 enlistment examination.  And while 
other evidence indicated he underwent surgery for this pre-
existing condition during service, in July 1962 and February 
1963, and had fluctuating levels of hearing loss throughout 
his service, the surgery was found to have been merely 
remedial in nature and not an indication that his hearing had 
been made chronically worse (i.e., aggravated) by his 
service.

Although notified of that decision and apprised of his 
procedural and appellate rights in a March 1973 letter, the 
veteran did not file a notice of disagreement (NOD) to 
initiate appellate review, so that decision became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2007).  This, in turn, means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  And as mentioned, this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).



The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran 
filed a petition to reopen his claim in December 2004, well 
after that cutoff date.  So the amended version of 38 C.F.R. 
§3.156(a) (2007), providing a new definition of "new and 
material evidence," applies in his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2007), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The additional evidence received since the RO's February 1973 
decision includes the December 2004 report of a private 
audiologist.  He indicated consideration of the history 
reported by the veteran and a review of notes and the 
examination findings from that day.  Based on that, he 
diagnosed hearing impairment and stated the veteran "may be 
eligible for disability through his prior medical service 
administration."  This evidence was not of record at the time 
of the February 1973 rating decision, so it is new.  But it 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim.  While this opinion is 
oddly worded, it nonetheless suggests the veteran has a 
hearing loss disability that could potentially warrant a 
determination of service connection.  For example, 
one interpretation of what the private physician said is that 
the medical care provided the veteran during his military 
service could have created a basis for his legal entitlement 
to VA disability benefits.  See Justus, 3 Vet. App. at 513.  
So this constitutes new and material evidence under 38 C.F.R. 
§ 3.156.  Thus, the claim is reopened.


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted, subject to the further 
development of the evidence concerning this claim in the 
remand that follows.


REMAND

The VCAA became effective on November 9, 2000, and redefined 
VA's obligations in terms of the duties to notify and assist 
the veteran in obtaining the information and evidence 
necessary to substantiate his claim for VA benefits.  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006), and the implementing VA 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2007).  Information means non-evidentiary facts, 
such as his address and social security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).



Furthermore, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Court held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The veteran already has received a January 2005 VCAA notice 
letter from the RO discussing the general legal requirements 
for reopening his claim (since accomplished) and to establish 
his entitlement to service connection.  He was also provided 
the regulations pertaining to a claim for service connection 
based on aggravation of a pre-existing condition in the July 
2005 supplemental statement of the case (SSOC), and through 
argument his representative has indicated actual knowledge of 
38 C.F.R. § 3.306 as applied to this claim.  But in addition 
to this, the veteran also must be provided notification 
concerning the downstream disability rating and effective 
date elements of his claim, as required by the holdings in 
Dingess/Hartman and Dunlap.  So an additional letter must be 
sent containing this information.

As mentioned, the veteran has submitted a December 2004 
private medical report that could be read as favorable to his 
claim.  However, as pertaining to the purported relationship 
between his current condition and his military service, the 
language in this letter is somewhat confusing.  Without 
making a pre-adjudicative determination in this matter, the 
Board observes that some hearing loss was shown upon 
enlistment into the military in January 1962.  The veteran's 
hearing loss at his entrance examination, in decibels, 
measured above 20 in several frequencies, bilaterally.  The 
Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  Therefore, in consideration of 
VAOPGCPREC 3-2003 (July 16, 2003), a question is raised as to 
whether the veteran's documented pre-existing hearing loss 
was made chronically worse (i.e., aggravated) by his military 
service - that is, beyond the natural progression of the 
condition.  See 38 U.S.C.A. § 1153 (West 2002).  
At this point, neither the December 2004 private 
audiologist's letter nor the other medical evidence of record 
squarely addresses this determinative issue.

Consequently, another VA examination is needed for a medical 
opinion indicating whether the veteran's documented pre-
existing bilateral hearing loss was made chronically worse 
(i.e., aggravated) by his military service beyond the natural 
progression of the condition.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to any further adjudication of 
the claim, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional letter, consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must include an explanation of 
the information or evidence needed to 
establish a downstream disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
and Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).



2.  Schedule the veteran for VA 
otolaryngological and audiology 
examinations for opinions indicating:  
(1) whether he had hearing loss prior to 
entering the military - considering the 
results of his January 1962 enlistment 
evaluation; and (2) if he did, whether his 
pre-existing hearing loss was made 
chronically worse (i.e., aggravated) 
during service beyond its natural 
progression - considering the effects of 
the medical and surgical treatment he 
received during service.  That is, 
indicate whether these measures were 
indicative of a permanent worsening of his 
hearing loss, as opposed to merely 
ameliorative (remedial) in nature.

If it is determined, instead, the veteran 
did not have hearing loss prior to 
beginning his military service, comment on 
(3) whether his currently diagnosed 
hearing loss was otherwise incurred 
coincident with his military service.

Discuss the rationale for all conclusions.  
If no opinion can be rendered, without 
resorting to pure speculation, please 
expressly indicate this.  Also, to 
facilitate making these important 
determinations, the examiner should review 
the relevant medical history in the 
veteran's claims file, including both a 
complete copy of this remand and the 
December 2004 private audiologist's 
letter.

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


